Citation Nr: 0116395	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.

2.  Entitlement to a disability rating in excess of 
10 percent for a laceration to the right lower lip and face 
with sensory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel






INTRODUCTION

The veteran had active duty from February 1951 to May 1956.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a dental disability and denied an increased rating for the 
laceration scar on the right lower face.  The veteran 
perfected an appeal of that decision.

In October 2000 the veteran submitted a claim of entitlement 
to a total disability rating based on individual 
unemployability.  The RO has acknowledged that claim and is 
developing it.  Upon completion of the development the RO 
should adjudicate it.  


REMAND

The veteran requested a Board hearing at the RO in his August 
2000 substantive appeal.  He submitted a statement in 
November 2000 in which he asked that his claim for service 
connection for a dental disability be processed independently 
of any other claim, and that adjudication of the dental claim 
be expedited.  He did not, however, indicate that he was 
withdrawing his request for a hearing.  The Board finds, 
therefore, that remand of the case is required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:


The RO should schedule a Travel Board 
hearing for the veteran or, if he 
prefers, a videoconference hearing with a 
Board member.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

